[On letterhead of American Express Company] July 13, 2010 By EDGAR Correspondence Mr. Kevin W. Vaughn Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission Mail Stop 4561 treet, N.E. Washington, D.C. 20549 Re:American Express Company Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 26, 2010 File No. 001-07657 Dear Mr. Vaughn: We refer to the letter, dated June 15, 2010 (the “Comment Letter”), from the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) to Daniel T. Henry, Executive Vice President and Chief Financial Officer of American Express Company (the “Company”) concerning the Company’s filing referenced above. Following up on your conversation with me yesterday, please let this letter serve to document the Company’s intention to respond to the Comment Letter not later than July 16, 2010. The Company acknowledges that it is responsible for the adequacy and accuracy of the disclosure in its filing and that Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking action with respect to the filing.The Company also acknowledges that it may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We appreciate the Staff’s patience and cooperation in this matter.If you have any questions or comments regarding the foregoing, please do not hesitate to contact me at 212-640-2744. Very truly yours, /s/ Joan C. Amble Joan C. Amble Executive Vice President and Corporate Comptroller cc:Ms. Brittany Ebbertt Michael Seaman, Esq. Kathryn McHale, Esq. Richard M. Starr, Esq.
